Title: Enclosure: William Short to Gouverneur Morris, 17 July 1792
From: Short, William
To: Morris, Gouverneur


The Hague, July 17, 1792. “The last post, (which brought your letter of the 9th.) arrived too late in the day for me to answer it, by the post of that day. I observe by it that you recd. a note from the minister desiring a rendezvous on the 6th. & that on the 9th. you had heard nothing further from him. He cannot have been collecting the accts. as you suppose for they were made out & stated long ago, except the payments from Antwerp, which have of course [been] regularly enregistered on the books of the commissaries of the Treasury. My two last letters of July 6. & 10. will have expressed to you my apprehensions on this subject & informed you, according to your desire of the amt. of desponible cash at Amsterdam. M. de Wolf has lately been here. He was obliged to acknowlege that he could not have fulfilled the engagement he took as to the time of completing the last loan & although he assured me as he had assured you that he would in future make no promises with which he could not comply, yet he pressed for a loan of three millions—agreeing however that instead of 600,000 florins a month which he formerly agreed for he could not now count on more than 250,000. The absurdity of so large a loan with so small sums by the month, he was at length obliged to acknowlege—still he would have had no hesitation in promising three millions in the course of a year & opening a loan in consequence. When I came to talk to him however about promises not sufficing, & that in future the engagement must be complete with his undertakers, &c. & that the loan must be closed at the end of six months, so as not to leave the credit of the U.S. dragging on the market, he thought it best to return & concert measures more fully with those he employs. I agreed to give him a loan of 1½ million at 250,000 a month, to which he assented—he was to write me immediately & although he has been now gone eight days, I have not heard from him. I apprehend he finds difficulty in getting the undertakers to engage—although he would not have had the smallest difficulty in premising double the sum & opening a loan in consequence thereof. He first told you he shd. make the loan on recepisses—at Paris he told me it wd. be best for the first loan to have the bonds in the beginning—he now tells me there is no example of a loan on recepisses of the banker to be afterwards exchanged for bonds of the government, & that if I insist on it he must renounce the loan. I am therefore to supply him with the bonds successively if he can get the loan contracted for. You will thus see how that matter stands—M. Hamilton having declared his preference of loans at Amsterdam, having held out himself & desired me also to hold out the hope of concentering them there on certain conditions, I should not have chosen on that acct., if there was no other reason, to have opened a loan for 12. months at Antwerp & for so large a sum—still I think it just & politic also to give de Wolf, the loan of 1¼ million. If it becomes necessary it may be represented to the bankers of Amsterdam as rather a continuation of the former than the opening a new loan—or if proper, may be employed to keep their fears alive as to our resources out of Holland. As yet it is useless for me to say any thing about your idea of contracting with the French government for the bonds at Antwerp, not knowing whether the loan will be opened. As soon as I know what Wolf does, I will give you my opinion by letter as I have formerly done viva voce—adding however, that it would be improper that my opinion should influence you. Your powers with respect to the French debt will certainly be competant thereto, judging from the expressions of the general powers of the Prest. to the Sec. of the Treasury, communicated to me in the beginning of this business. My own opinion of your superior knowlege on all subjects & particularly money subjects & my knowlege of your possessing a greater degree of the confidence of government would necessarily make me consider it as their wish & my duty to assent to what you shall judge most advantageous for the public interests. These considerations only prevent me from repeating the propriety & urgency of settling 1. the rate at which the payments of the Antwerp loan shd. be credited to the U.S. & adding the arguments in favor of their having a considerable profit even after allowing the real depreciation of the assignats & 2. fixing on the best mode of speedily carrying to the credit of the U.S. on acct. of the French debt the large sums which have been so long on hand & at a dead interest at Amsterdam.…”
